Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered August 29, 1994, convicting him of grand larceny in the third degree, criminal possession of stolen property in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
*545Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove that the value of the items stolen from the complainant exceeded $3,000 is without merit (see, Penal Law § 155.20 [2] [b]; § 155.35).
The defendant’s remaining contentions are either unpreserved for appellate review or lacking in merit. O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.